                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JO-ANNA M. CONTRERAS,

                   Plaintiff,                                       4:18CV3079

     vs.
                                                                       ORDER
LIBERTY MUTUAL FIRE INSURANCE
COMPANY,

                   Defendant.



     IT IS ORDERED that the final progression order (Filing No. 10) is AMENDED as follows:

     1)     The jury trial of this case is set to commence before Laurie Smith Camp, Senior
            United States District Judge, in Courtroom 2, Roman L. Hruska Federal Courthouse,
            111 South 18th Plaza, Omaha, Nebraska, a 9:00 a.m. on September 17, 2019, or as
            soon thereafter as the case may be called, for a duration of four (4) trial days. This
            case is subject to the prior trial of criminal cases and other civil cases that may be
            scheduled for trial before this one. Jury selection will be held at the commencement
            of trial.


     2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
            judge on September 3, 2019 at 1:00 p.m., and will be conducted by
            internet/telephonic conferencing. Counsel shall use the conferencing instructions
            assigned to this case to participate in the conference. The parties’ proposed Pretrial
            Conference Order and Exhibit List(s) must be emailed to zwart@ned.uscourts.gov, in
            Word format, by 5:00 p.m. on August 30, 2019.


     3)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
            Federal Rules of Civil Procedure is March 13, 2019. Motions to compel discovery
            under Rules 33, 34, and 36 must be filed by March 27, 2019
            Note: A motion to compel, to quash, or for a disputed protective order shall not be
            filed without first contacting the chambers of the undersigned magistrate judge to set
            a conference for discussing the parties’ dispute.


     4)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
            retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
            Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):           February 6, 2019.
                   For the defendant(s):           April 8, 2019.
        5)      The deadlines for complete expert disclosures1 for all experts expected to testify at
                trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                (Fed. R. Civ. P. 26(a)(2)(C)), are:

                        For the plaintiff(s):           March 11, 2019.
                        For the defendant(s):           May 8, 2019.

        6)      The deposition deadline is June 10, 2019.


        7)      The deadline for filing motions to dismiss and motions for summary judgment is May
                10, 2019.

        8)      The deadline for filing motions to exclude testimony on Daubert and related grounds
                is June 10, 2019.

        9)      The parties shall comply with all other stipulations and agreements recited in their
                Rule 26(f) planning report and the Final Progression Order (Filing No. 10) that are
                not inconsistent with this order.

        10)     All requests for changes of deadlines or settings established herein shall be directed
                to the undersigned magistrate judge, including all requests for changes of trial dates.
                Such requests will not be considered absent a showing of due diligence in the timely
                progression of this case and the recent development of circumstances, unanticipated
                prior to the filing of the motion, which require that additional time be allowed.




        Dated this 6th day of February, 2019.

                                                        BY THE COURT:

                                                        s/ Cheryl R. Zwart
                                                        United States Magistrate Judge




        1
           While treating medical and mental health care providers are generally not considered
“specially retained experts,” not all their opinions relate to the care and treatment of a patient. Their
opinion testimony is limited to what is stated within their treatment documentation. As to each such
expert, any opinions which are not stated within that expert’s treatment records and reports must be
separately and timely disclosed.

                                                   2
